Citation Nr: 1036417	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-31 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in December 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconson. The rating decision denied the Veteran's 
claim for entitlement to service connection for tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

Under  Charles v. Principi, 16 Vet. App. 370, 374 (2002),  the 
AMC must afford the Veteran a VA medical opinion to determine 
whether the Veteran's current reported symptoms of tinnitus were 
incurred in or aggravated by military service. See 38 C.F.R. 
§ 3.303 (2009). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must ask the Veteran to 
identify all records of VA and non-VA 
health care providers who have treated 
him for tinnitus. 

a.	After obtaining any appropriate 
authorizations for release of 
medical information, the RO/AMC 
must obtain records from each 
health care provider the Veteran 
identifies. 

b.	The Veteran should also be advised 
that, with respect to private 
medical evidence, he may 
alternatively obtain the records on 
his own and submit them to the 
RO/AMC. 

2.	After waiting an appropriate time period 
for the Veteran to respond, the RO/AMC 
must schedule the Veteran for a VA 
examination by a clinician with 
appropriate expertise. The purpose of the 
examination is to determine whether the 
Veteran's current symptoms of tinnitus 
began during active service or are 
related to any incident of service. 

The following considerations must govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to the 
clinician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 

b.	The clinician must consider the 
Veteran's assertions regarding his 
symptomatology during and since 
service and determine and note in his 
or her report whether there is a 
medical basis for discounting the 
credibility or reliability of the 
history provided by the Veteran. 

c.	If deemed appropriate by the 
clinician, the Veteran must be 
scheduled for further examinations. 
All indicated tests and studies must 
be performed. 

d.	The clinician must provide a diagnosis 
for any tinnitus found from 
considering the claims file and from 
examining the Veteran. 

e.	For any tinnitus diagnosed, the 
clinician must specifically opine 
whether that disability began during 
service or is related to any incident 
of service.  

f.	In all conclusions, the clinician must 
identify and explain the medical bases 
of his opinion with reference to the 
claims file. If the clinician is 
unable to render the requested 
opinions without resort to  
speculation, he or she must so state; 
however, a complete rationale for such 
a finding must be provided. 

3.	The RO/AMC must then readjudicate the 
issue on appeal. 

4.	If the benefit sought remains denied, the 
RO/AMC must provide the Veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the Veteran until he 
is notified by the RO/AMC. By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


